DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent 11,004,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 14-16, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 15, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, GB 2430441 in view of Kim et al., KR 20060081077
Regarding claim 1, Xu discloses a static electricity-visualizing material containing at
least one of a fluorescent substance, a luminescent substance, an electroluminescent substance, a fractoluminescent substance, a photochromic substance, an afterglow substance, a
photostimulated luminescent substance and a mechanoluminescent substance (Fig. 13; stress-stimulated material in sample 50).  
Xu is silent in wherein the static electricity-visualizing material is placed on the surface of a measurement object having a charged portion and by applying a stimulus and causing the charged portion and its vicinity to emit light, the state of the distribution of charge on or near the surface of the measurement object can be visualized.
Kim discloses a wherein a static electricity sensor is placed on the surface of a measurement object having a charged portion (Fig.2; sensor 100 is placed on object 120), and by applying a stimulus and causing the charged portion and its vicinity to emit light, the state of the distribution of charge on or near the surface of the measurement object can be visualized (Figs. 1-3; movement of the sensor 100 along surface of object 120 makes it possible to measure static electricity of the object 120 by color change of EL layer 30). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the charge visualization of a measurement object as taught by Kim into the material of Xu for the benefit of providing visual representation of charge distribution over components with ease.  
Regarding claim 2, Xu discloses static electricity-visualizing material according to claim 1, characterized in that a weight ratio of the fluorescent substance, the luminescent substance, the electroluminescent substance, the breaking luminescent substance, the photochromic substance, the afterglow substance, the photostimulated luminescent substance, and the mechanoluminescent substance is 20 to 80 wt % (Page 55).
Regarding claim 3, Xu discloses the static electricity-visualizing material according to claim 1, wherein the mechanoluminescent substance is: a substance represented by SrAl.sub.2O.sub.4 which is doped with Eu.sup.2+; a substance represented by SrAl.sub.2O.sub.4 which is doped with at least one of Eu.sup.2+, Ho.sup.3+, Dy.sup.2+, M.sub.1, M.sub.2 and M.sub.3 (M.sub.1, M.sub.2, M.sub.3=monovalent to trivalent metal ions different from each other); or a substance represented by CaYAl.sub.3O.sub.7 which is doped with Eu.sup.2+ (Page 5, 4th paragraph: “The most preferable example of the above-described stress-stimulated luminescent material is arranged such that the base material is a-SrA12O4”; See also page 6, 2nd and 3rd paragraphs for discussion of metal ions Eu, Ho, Dy, etc.,) .
Regarding claim 4, Xu in view of Kim discloses the static-electricity visualizing material according to claim 1. Kim discloses a static electricity-visualizing film, wherein the film is disposed on a surface of a measurement object (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the charge visualization of a measurement object as taught by Kim into the material of Xu for the benefit of providing visual representation of charge distribution over components with ease.  
Regarding claim 5, Xu discloses a static electricity-visualizing device capable of visualizing a distribution of static electricity (Fig. 13), wherein the device comprises: the static electricity-visualizing film according to claim 4 (¶[0146]-[0147]; stress-stimulated material in sample 50); and a visualization unit disposed in the vicinity of the static electricity-visualizing film (Fig. 13; combination of measurement section 20 and loading cell 42) and stimulating the static electricity-visualizing film to cause the static electricity-visualizing film to emit light (¶[0147]; loading cell applies a stress to sample 50).  Xu does not explicitly disclose that the static electricity is charged on a measurement object and wherein the film is disposed on a surface of the measurement object.  However, Kim discloses that a luminescent material can be disposed on a measurement object (fig. 1-3; object 120).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of providing a luminescent material on a component/measurement object as taught by Kim into the visualizing device of Xu for the benefit of detecting characteristics of the object so that data pertaining to the quality of the object may be ascertained. 
Regarding claim 6, Xu as modified discloses the static electricity-visualizing device according to claim 5 and wherein the visualization unit is a contact member which contacts the surface of the static electricity-visualizing film to physically stimulate the static electricity-visualizing film (Fig. 13; loading cell 50). 
Regarding claim 14, Xu as modified discloses the static electricity-visualizing device according to claim 5, wherein the static electricity-visualizing device further comprises a recording unit which is disposed in the vicinity of the static electricity-visualizing film and records a luminescence state of the static electricity-visualizing film (Fig. 19 shows a record of luminous intensity when stress is applied with respect to time).
Regarding claim 15, Xu teaches a static electricity visualizing method capable of visualizing a static electricity distribution, wherein the method comprises: a step of forming the static electricity-visualizing film according to claim 4 (as stated in claim 4); a step of electrostatically charging at least the surface of the measurement object (Fig. 13); and a light-emitting step of causing the static electricity-visualizing film to emit light using a visualization means for stimulating the static electricity-visualizing film (fig, 13; light emitted from material 50). Xu does not explicitly disclose that the static electricity is charged on a measurement object and wherein the film is disposed on a surface of the measurement object.  However, Kim  discloses that a luminescent material can be disposed on a surface of a measurement object which comprises static electricity (Figs. 1-3; static electricity of object 120 measured by a change in color of sensor 100).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of providing a luminescent material on a component/measurement object as taught by Kim into the visualizing device of Xu for the benefit of detecting characteristics of the object so that data pertaining to the quality of the object may be ascertained. 
Regarding claim 16, Xu as modified discloses the static electricity visualizing method according to claim 15, wherein the visualization means is physical stimulation by bringing a contact member into contact with a surface of the static electricity-visualizing film to stimulate the static electricity-visualizing film (Fig. 13; loading cell 50).
Regarding claim 24, Xu as modified discloses the static electricity visualizing method according to claim 15, wherein the method further comprises a recording step for recording a luminescence state of the static electricity-visualizing film (Fig. 19 shows a record of luminous intensity when stress is applied with respect to time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858